NO. 07-12-0063-CV

                             IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL B

                                FEBRUARY 23, 2012
                          ______________________________

                              RK FINANCIAL GROUP, L.P.,

                                                                           Appellant

                                            V.

                          ALLSTATE SECURITY INDUSTRIES,

                                                                    Appellee
                        _________________________________

         FROM THE COUNTY COURT AT LAW NO. 1 OF POTTER COUNTY;

             NO. 97-110-1; HON. W.F. “CORKY” ROBERTS, PRESIDING
                       _______________________________

                              ORDER OF ABATEMENT
                         _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       RK Financial Group, L.P. (appellant) appeals the trial court=s summary judgment

order. This court has received notice from appellant=s counsel that appellant has filed a

voluntary petition as debtor under the United States Bankruptcy Code. Said notice

included a faxed file-marked document from the United States Bankruptcy Court,

Northern District of Texas, Dallas Division. Pursuant to 11 U.S.C. '362, any further

action in this appeal is automatically stayed.
      Under these circumstances, and for administrative purposes, this appeal is

removed from the docket of this court and abated. The appeal will be reinstated upon

proper motion showing that the stay has been lifted or that the court may otherwise

proceed with the disposition of the cause.

      Accordingly, the appeal is abated.



                                                 Per Curiam




                                             2